DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/08/2022 has been entered.
 
Amendments
	Claims 1 and 2 have been amended to remove the phrases “thereby suppressing infection of the plant by a phytopathogen” and “for the control of pathogens”, respectively. Claims 3 and 10 have also been amended. 
	Claims 1-20 remain pending and have been considered one the merits.

Drawings
RE: Objection to drawings
	Figure 4 has been amended to include the meaning of “hpi” and “dai”. However, the amended drawing sheet is not in compliance with 37 CFR 1.121(d) which requires that any amended replacement drawing sheet include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The objection has therefore been maintained.

Modified objection to the drawings
The drawings are objected to because of a minor informality: the abbreviations “hpi” and “dai” in the legend of Figure 4 are not defined by the Applicant. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-8 under 35 U.S.C. 112(a)
Applicant states that claim 1 has been amended such that it only requires “spraying a plant with an aqueous solution of a bacterial serine protease, characterized in that said bacterial serine protease is derived from Nocardiopsis sp.”. Thus, claims are allegedly sufficiently enabled under 35 U.S.C. 112(a).
The argument has been fully considered but is found unpersuasive. The phrase “thereby suppressing infection of the plant by a phytopathogen” has been omitted from claim 1. Accordingly, claims 1-9 are now broader as the claimed method is no longer limited to a particular use and effect on a plant.
To address the new scope of the claims, the rejections of record have been modified. 

Modified rejections
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But MPEP § 2164.04 also states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
The instant application is drawn to a method comprising spraying a plant with an aqueous solution of a bacterial serine protease derived from a Nocardiopsis species. In some dependent claims, the plant is specified to be infected by a phytopathogen consisting of fungi, oomycetes, and bacteria. The term “phytopathogen” is being interpreted to refer to any pathogen that infects a plant and causes a disease.
Review of the prior art indicates that infection in plants has been conventionally treated by applying either chemical or biological plant protection agents. According to Applicant’s own disclosure, biological plant protection agents include soil-borne bacterial and fungal antagonists that protect plants from pests as substantiated by the (p. 5, Specification). Bacillus subtilis, for example, secretes phytosanitary metabolites and serves as plant growth-promoting rhizobacterium. Other biological plant protection agents include enzymes that provide protection against pathogenic fungi (p. 7, Specification). For instance, proteases have been utilized as pesticide against insects, bacteria, and fungi, and are obtained from various sources like plants, earthworm, and culture supernatant of a Bacillus fermented culture. However, using a Nocardiopsis-derived serine protease to suppress infection by a pathogen in a plant is not well-known in the art. The claimed invention is therefore unpredictable.
Applicant has working examples that tested the effect of a serine protease from Nocardiopsis (“Prot III” comprising Ronozyme) or Bacillus (“Prot IV” and “Prot V” comprising Alcalase or Savinase) against certain phytopathogens in plants (Table 5, p. 16). In Examples 1, 3, and 4, Nocardiopsis serine protease was found to suppress infestation of grapevine leaves by Plasmopara viticola whether it is applied once in the amount of 0.01-1% v/v (Figures 1-2 and Table 2, p. 12-13) or repeatedly at intervals of 8-14 days in the amount of 0.1% v/v (p. 14). When 0.1% v/v of said serine protease was combined with chitinase and [Symbol font/0x62]-glucanase and then sprayed once on the same type of plant as shown in Example 2, P. viticola infestation was also effectively inhibited. Similarly, infestation of tomato plants by Phytophthora infestans was inhibited by 0.1% v/v of Nocardiopsis serine protease alone or in the presence of a wetting agent in Example 5 (Table 3, p. 15). Examples 6-7 and 9 also demonstrate that 0.1% v/v of said enzyme suppresses infection of cucumber plants by Pseudoperonospora cubensis (Table 4, p. 15-16; Table 5, p. 16) and tomato plants by Pseudomonas syringae (Figure 4), respectively, while Example 8 show that 0.01-1% of the enzyme inhibits growth of Clavibacter michiganensis in a plate assay (Figure 3).
These experimental results only show the effectiveness of 0.01-1% of Nocardiopsis serine protease against 3 species of oomycetes and 2 bacterial species. However, there are countless species of pathogens that can infect plants and cause disease. Applicant does not have working examples that test other phytopathogens and the effects of other concentrations of a Nocardiopsis-derived serine protease. Such experimentation is important in assessing enablement because the effects of a particular type of enzyme observed on one species cannot be extended to all phytopathogens. Moreover, it cannot be determined if concentrations lower than 0.01% or higher than 1% are also effective. Applicant thus has no evidence demonstrating that all amounts of a Nocardiopsis-derived serine protease can successfully suppress all phytopathogens. 
With regards to the breadth of the claims, it is noted that claims 1-9 do not recite a particular function and effect of the Nocardiopsis-derived serine protease aqueous solution on a plant. Although claims 10-20 require that the plant is infected by a phytopathogen consisting of fungi, oomycetes, and bacteria such as Phytophthora, Plasmopara, Pseudoperonospora, Clavibacter, and Pseudomonas, they are not limited to particular species or strain. Hence, claims of the instant application are considered broader than Applicant’s disclosure. MPEP §2164.02 states that “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”. Since Applicant has not provided sufficient guidance for the full scope of the claims and given the unpredictability of the claimed invention, a person with ordinary skill in the art would have to perform undue experimentation in order to practice the claimed method.  
Hence, claims 1-20 are not fully enabled for using a Nocardiopsis-derived serine protease at all concentrations with any plant (i.e., healthy plant, phytopathogen-infected plant). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Nonstatutory double patenting over U.S. Patent No. 10,426,171
	Applicant has filed a terminal disclaimer on 8/03/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,426,171, has been reviewed and accepted. Hence, the double patenting rejection over said patent has been withdrawn.

New grounds of rejection
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,902,976.
The U.S. patent is drawn to a method for treating a substrate for biogas production in an anaerobic digester. The method comprises treating the substrate with an efficient amount of a protease having at least 85% amino acid identity to SEQ ID NO: 1 or SEQ ID NO:2, wherein said protease can be a serine protease including Nocardiopsis S1 serine protease. In some embodiments, the substrate is a plant material such as maize or corn, corn silage, grass silage, triticale silage, and other whole plant silage.
Given that claims 1-9 of the instant application are broadly directed to a method of spraying a plant with an aqueous solution of a Nocardiopsis-derived serine protease, and the claimed method does not have a particular function and effect on the plant, the U.S. patent is considered to read on the instant application.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651